Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/7/2021 have been fully considered but they are not persuasive. 

Applicant contends prior art does not disclose limitation of “according to preset weights, for each of remaining nodes in the one or more other nodes after the steps of filtering, calculating a rank collectively”.
Here the examiner discloses prior art Broad et al. (US 2007/0132846 A1) Broad discloses an adaptive network. Broad does not utilize the specific applicant terminology of “filtering out”.  However, in place Broad disclosing considering ‘cost’ as a factor, measure and determine leaf nodes (abstract), and possible parent nodes ([0034], [0093].   After this, among the plurality of “possible parent modules”, “The possible parent module preferably with the best PR, lowest COST, and highest RSSI (or selected weighted combinations thereof) is selected” [0093].  Here, the reader would anticipate a further selection based on calculation of PR, lowest cost, highest RSSI of a 
Furthermore, Broad has been clarified to teach the limitations as presently recited below.
Regarding claim 1, Broad discloses a method for selecting a parent node in a mesh network, wherein a first node is an arbitrary node, which performs the following operations on one or more other nodes found through scanning, the operations comprising the steps of:
filtering out, from the one or more other nodes (see [0090] “self-adaptive mesh network is operable as a leaf node (e.g. as installed, or as more remote modules are removed or rendered inoperable).”), filtering out, from the one or more other nodes, leaf child nodes at a deepest level, and nodes with a maximum number of connections reached (see [0093], “The possible parent module preferably with the best PR, lowest COST, and highest RSSI (or selected weighted combinations thereof) is selected”, see in particular cost, known in the field as hop count or herein maximum connections and deepest level, and “selected” whereby others are filtered out)
filtering out, from the one or more other nodes, free nodes (the invention of broad relates specifically with dealing with 
filtering out, from the one or more other nodes, nodes with a signal strength unable to maintain normal communication (see [0093], “The possible parent module preferably with the best PR, lowest COST, and highest RSSI (or selected weighted combinations thereof) is selected”, here see RSSI or received signal strength indicator); and
according to preset weights, for each of remaining nodes in the one or more other nodes after the steps of filtering (see [0093], selected weighted combinations, where “cost” is needed to identify possible parent and likewise used to determine parent or filter) calculating a rank collectively based on a signal strength value of the node (see [0093] The possible parent module preferably with the highest RSSI (or selected weighted combinations thereof, therefore, received signal strength is used as weighted factor)), a level of the node (see hops displaced form the base station [0081]), and an existing number of connections (see hop count 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Broad et al. (US 2007/013/0132846 A1) in view of Rasband et al. (US 2015/0249548 A1).
Regarding claim 1, Broad discloses a method for selecting a parent node in a mesh network, wherein a first node is an arbitrary node, which performs the following operations on one or more 
filtering out, from the one or more other nodes (see [0090] “self-adaptive mesh network is operable as a leaf node (e.g. as installed, or as more remote modules are removed or rendered inoperable).”), filtering out, from the one or more other nodes, leaf child nodes at a deepest level, and nodes with a maximum number of connections reached (see [0093], “The possible parent module preferably with the best PR, lowest COST, and highest RSSI (or selected weighted combinations thereof) is selected”, see in particular cost, known in the field as hop count or herein maximum connections and deepest level, and “selected” whereby others are filtered out)
filtering out, from the one or more other nodes, free nodes (the invention of broad relates specifically with dealing with “stand-alone” and or free [0033], network elements as part of its filtering-weighted calculations as further disclosed in [0093]), all child nodes of the first node, and nodes in a looped list of the first node (see [0093], “The possible parent module preferably with the best PR, lowest COST, and highest RSSI (or selected weighted combinations thereof)  is selected” see “selected” whereby others are filtered out;

according to preset weights, for each of remaining nodes in the one or more other nodes after the steps of filtering (see [0093], selected weighted combinations, where “cost” is needed to identify possible parent and likewise used to determine parent or filter) calculating a rank collectively based on a signal strength value of the node (see [0093] The possible parent module preferably with the highest RSSI (or selected weighted combinations thereof, therefore, received signal strength is used as weighted factor)), a level of the node (see hops displaced form the base station [0081]), and an existing number of connections (see hop count [0081]) of the node, and selecting a node with a highest rank among the remaining nodes as the parent node of the first node (see [0093], “The possible parent module preferably with the best PR, lowest COST, and highest RSSI (or selected weighted combinations thereof) is selected” here, the combination of cost, signal strength and percentage of received messages apprise the reader to anticipate priority is being calculated to “select” the best 
Broad does not explicitly disclose nodes that are not in a same organization, not of a same version, or not in the same network. However, Rasband, in analogous art (see self-organizing network [0025]), discloses “nodes that are not in a same organization, not of a same version, or not in the same network” (see [0018], “virtual servers running in a "cloud computing" environment and networked using appropriate networking technologies such as Internet connections”, where the internet is composed of external networks and obviously includes devices of different version numbers, Also see [0025] a different wireless mesh network associated with each gateway).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Rasband with that of Broad. Doing so would conform to well-known standards and objectives in the technological field of innovation.
Regarding claim 2, Broad in view of Rasband disclose the method for selecting a parent node in a mesh network according to claim 1, wherein the first node obtains a factor value of each of the one or more other nodes through communication with the one or more other nodes, and performs the operations of filtering according to 
3.    (Original) The method for selecting a parent node in a mesh network according to claim 2, wherein the factor value is recorded in an information element of a management frame sent by each of the one or more other nodes (see [0036], see any of the 
Regarding claim 4, Broad in view of Rasband disclose the method for selecting a parent node in a mesh network according to wherein the factor value of each of the one or more other nodes respectively comprises a corresponding network OUI, a network version, and a network ID; and by comparing the network OUI, the 

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Rasband with that of Broad. Doing so would conform to well-known standards and objectives in the technological field of innovation.
Regarding claim 6, Broad in view of Rasband disclose the method for selecting a parent node in a mesh network according to claim 2. wherein the factor value of each of the one or more other nodes respectively comprises a corresponding deepest level supported by the node and a current level of the node (see “cost” 
Regarding claim 7, Broad in view of Rasband disclose the method for selecting a parent node in a mesh network according to claim 2. wherein the factor value of each of the one or more other nodes respectively comprises a corresponding node type; and when there is a root node in the network, the first node filters out a router configured by the root node (see [0036], see any of the following for factors and see information recorded within the packets/messages transmitted….including ID etc. ” [0036] Transmitted messages from a module (9-1 to 9-5) contain several factors, including: [0037] a) cost, as a number to be minimized which indicates to NM's the amount of energy required to transmit to a base station. The cost is a summation of all costs of all `hops` to the base station (a base station 9-5 has zero cost to forward messages, so its messages are distinctive from messages of possible parent modules); and [0038] b) the number of `hops` to send a message to the base station; and [0039] c) a packet sequence number (e.g., 16-bit integer) that is incremented every time a message is transmitted from the base station 9-5 or other module 9-1 to 9-4; and [0040] d) a neighborhood list (NL) of all other modules in the vicinity from which the base station or other module 
Regarding claim 8, Broad in view of Rasband disclose the method for selecting a parent node in a mesh network according to clalm 2. .
the first node filters out, from the one or more other nodes, nodes with an actual signal strength value lower than the signal strength threshold (see [0093], selecting the highest RSSI thereby filtering out lower values);
wherein the actual signal strength value of each of the one or more other nodes is any of or any combination of:
“a signal strength value between the node and the router” included in the factor value of each of the one or more other nodes (see RSSI between nodes [0093]);
“a signal strength value between the node and its parent node” included in the factor value of each of the one or more other nodes (see factors in [0036] and see signal strength in [0093]); and

Broad does not disclose however Rasband discloses wherein a signal strength threshold is provided according to a range of signal strengths capable of maintaining normal communication (see [0074], “(11) TX (transmitting) power levels; (12) RX (receiving) sensitivity thresholds”);
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Rasband with that of Broad. Doing so would conform to well-known standards and objectives in the technological field of innovation.
Regarding claim 10, Broad in view of Rasband disclose the method for selecting a parent node in a mesh network according to claim 2 wherein the signal strength value of each the one or more other nodes remained after filtering is any of or any combination of:
“signal strength values of the node and its parent node” included in the factor value of each of the one or more other nodes (see various factors in [0036] for parent nodes and signal strength in [0093]);

the signal strength value of each of the one or more other nodes when communicating with the first node (see various factors in [0036] for parent nodes and signal strength in [0093]).
Regarding claim 11, Broad in view of Rasband disclose the method for selecting a parent node in a mesh network according to claim 3, wherein the factor value of each of the one or more other nodes respectively comprises a corresponding network OUI, a network version, and a network ID (see factors including “ID” in [0036]); and 
by comparing the network OUI, the network version, and the network ID of the first node and those of each of the one or more other nodes, the first node filters out, from the one or more other nodes (see various factors used in [0036] and see weighted calculation to select the best node and thereby filtering out others in [0093]),
 	Broad does not disclose however in combination with Rasband the concept of  “the first node filters out, from the one or more other nodes that are not in the same organization, not of the 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Rasband with that of Broad. Doing so would conform to well-known standards and objectives in the technological field of innovation.
 	Regarding claim 12, Broad in view of Rasband disclose the method for selecting a parent node in a mesh network according to claim 3. Broad does not specifically disclose however Rasband discloses wherein the factor value of each of the one or more other nodes respectively comprises a corresponding node type; and the first node filters out, from the one or more other nodes, leaf child nodes that do not support mode Here, Rasband discloses a establishing links between various types of different mesh networks in a self-organizing network (see [0025] of Rasband). Rasband also discloses these networks encompass “internet 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Rasband with that of Broad. Doing so would conform to well-known standards and objectives in the technological field of innovation.
Regarding claim 13, Broad in view of Rasband disclose the method for selecting a parent node in a mesh network according to claim 3, wherein the factor value of each of the one or more other nodes respectively comprises a corresponding deepest level supported by the node and a current level of the node; and the first node filters out, from the one or more other nodes, nodes with the current level of the node being equal to the deepest level (see selecting the best based on weighted calculations and thereby filtering out others).
Regarding claim 14, Broad in view of Rasband disclose the method for selecting a parent node in a mesh network according to claim 3, wherein the factor value of each of the one or more other nodes respectively comprises a corresponding node type; and when there is a root node in the network, the first node filters 
Regarding claim 15, Broad in view of Rasband disclose the method for selecting a parent node in a mesh network according to claim 3, wherein a signal strength threshold is provided according to a range of signal strengths capable of maintaining normal communication;
the first node filters out, from the one or more other nodes, nodes with an actual signal strength value lower than the signal strength threshold (see signal strength as part of weighted calculation in [0093] for selection, whereby full listing of factors found in [0093] as determining costs and other key metrics);
wherein the actual signal strength value of each of the one or more other nodes is any of or any combination of:
“a signal strength value between the node and the router” included in the factor value of each of the one or more other nodes;

the signal strength value of each of the one or more other nodes when communicating with the first node (see signal strength as part of weighted calculation in [0093] for selection, whereby full listing of factors found in [0093] as determining costs and other key metrics).
Regarding claim 16, Broad in view of Rasband disclose the method for selecting a parent node in a mesh network according to claim 3, wherein the signal strength value of each the one or more other nodes remained after filtering is any of or any combination of:
“signal strength values of the node and its parent node” included in the factor value of each of the one or more other nodes (see signal strength as part of weighted calculation in [0093] for selection, whereby full listing of factors found in [0093] as determining costs and other key metrics);
“the level of the node and the existing number of connections of the node” included in the factor value of each of the one or 
the signal strength value of each of the one or more other nodes when communicating with the first node (see signal strength as part of weighted calculation in [0093] for selection, whereby full listing of factors found in [0093] as determining costs and other key metrics).

Claims 9 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Broad et al. (US 2007/013/0132846 A1) in further view of Rasband et al. (US 2015/0249548 A1) in view of Paulraj et al. (US 2016/0269913 A1).
 	Regarding claim 9, Broad in view of Rasband discloses the method for selecting a parent node in a mesh network according to claim 8. They do not specifically disclose however Paulraj discloses wherein the signal strength threshold is a multi-level threshold with gradient (see Signal strength and gradient);
when the actual signal strength values of all the one or more other nodes are lower than a currently configured level of threshold, the threshold is progressively 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Broad/Rasband with that of Paulraj. Doing so would conform to well-known standards and objectives in the technological field of innovation.
Regarding claim 17, Broad in view of Rasband disclose the method for selecting a parent node in a mesh network according to claim 15. They do not disclose however Paulraj discloses wherein the signal strength threshold is a multi-level threshold with gradient; when the actual signal strength values of all the one or 
It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Broad/Rasband with that of Paulraj. Doing so would conform to well-known standards and objectives in the technological field of innovation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K. WILFORD SHAHEED whose telephone number is (469) 295-9175.  The examiner can normally be reached on Monday-Friday 9 am-6pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor, Jinsong Hu, can be reached at (571)272-3965, where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643